OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 268-2605 Date of fiscal year end:July 31, 2012 Date of reporting period:January 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. GKM FUNDS GKM Growth Fund Semi-Annual Report January 31, 2012 (Unaudited) GKM Growth Fund March 14, 2012 Greetings, There are times I sit down to write you that I don’t know where to begin or frankly, what to communicate. Today is NOT such a time. The GKM Growth Fund (the “Fund”) has completed a full ten calendar years of operations. Coincidentally, yesterday we were notified that Zacks Investment Research, an independent research firm, has listed the Fund as a top performing growth fund for our year to date performance through January 31, 2012. Our most notable acclaim of late is a four-star ten-year rating from the esteemed mutual fund research firm Morningstar*. The Fund was rated among 819 Large Growth funds for the ten-year period ended February 29, 2012. We do not live or die by the Morningstar rating machine, but it is definitely nice to be recognized by a major industry research firm. With ten years in the books, we believe it provides investors and Morningstar a better snapshot of what the Fund is all about. As I think about it, ten years is a long time, so let me describe what we do in pursuit of companies that satisfy our “growth” investment style. We begin with a disciplined long-term buy and hold investment philosophy to compound capital in two ways. First, through the appreciation of the securities we invest in and, secondly, through rising dividend payments. Ultimately, we’re working to provide investors “after-tax” returns that will grow their purchasing power over time. We live in an increasingly competitive global economy where competition is the driving force behind much societal change. Our investment philosophy attempts to invest ahead of this change, or as we like to say: “to invest in ideas gaining acceptance.” There is nothing more powerful in the investment world than an idea gaining acceptance. Our goal for the Fund is to identify “change” early and invest within the industries, and more specifically, the companies we believe will be the beneficiaries of that change. A core discipline and what separates us from most investment advisors is that so long as the companies in the Fund meet and/or exceed our expectations we are happy to hold onto them. Our average turnover ratio for the Fund for the first ten years is less than ten percent. That means we hold an average position in excess of ten years which is unheard of in this age of activity masquerading as progress. We need more than change in the daily quotation of the stock to prompt a sale. Of more importance and what would move us towards activity would be a deterioration in the fundamental long term growth outlook we originally anticipated. Growth is the key, as growing companies have the capacity to increase their dividends. Our buy and hold philosophy allows us to compound not only the capital invested in the company, but the dividend (for those that pay dividends) as well. A specific example for the Fund is Qualcomm Inc., which we’ve held in the Fund since inception. The company has increased its annual dividend from $.09 back in 2001 to $1.00 today for more than a 1,000% increase. The result is we own a stock that now pays our shareholders a yield of 6.3% based on the original cost basis of $15.875. This is great information for you (our current shareholder) as well as prospective investors because it “rewards” the Fund for what is important and is at our core: the long-term growth of capital. We do not consider ourselves “old school” or for that matter “new school.” We consider ourselves to be disciplined investment professionals who are not influenced by the trends of the day. Many speak of being long term investors but we believe few have the discipline and 2 performance to see it through. Much like a diet, in theory it is simple and straightforward, but in practice it is much more difficult to provide the discipline required. Simply put, we are here to provide the discipline. We look forward to another great ten years and again thank you for your trust. Sincerely, Timothy J. Wahl Co-Portfolio Manager GKM Growth Fund Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month-end, are available at www.gkmfunds.com. * As of February 29, 2012, Morningstar rated the Fund 4-stars for the 3-year period and Overall Ranking out of 1463 Large Growth funds; 3-stars for the 5-year period out of 1268 Large Growth funds; and 4-stars for the 10-year period out 819 Large Growth funds. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating™ based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its three-, five- and ten-year (if applicable) Morningstar Rating metrics. © 2012 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.gkmfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The GKM Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The GKM Growth Fund’s expense ratio was 1.55% during the six months ended January 31, 2012. The expense ratio in the December 1, 2011 prospectus was 1.60%. 3 GKM Growth Fund Performance Information January 31, 2012 (Unaudited) Average Annual Total Returns* (for periods ended January 31, 2012) 1 Year 5 Years 10 Years Since Inception** GKM Growth Fund (a) 7.10% 1.32% 4.66% 4.41% S&P 500 Index 4.22% 0.33% 3.52% 3.23% (a) The Fund’s expense ratio was 1.55% during the six months ended January 31, 2012. The expense ratio in the December 1, 2011 prospectus was 1.60%. * The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. ** Initial public offering of shares was December 28, 2001. 4 GKM Growth Fund Portfolio Information January 31, 2012 (Unaudited) Sector Concentration vs. the S&P 500 Index (% of Total Investments) Top 10 Equity Holdings Security Description % of Net Assets Apple, Inc. 10.5% International Business Machines Corporation 6.0% Google, Inc. - Class A 5.7% Intuit, Inc. 5.5% Trimble Navigation Ltd. 4.8% Stratasys, Inc. 4.0% Intuitive Surgical, Inc. 3.7% Microsoft Corporation 3.2% EMC Corporation 3.1% Scotts Miracle-Gro Company (The) - Class A 3.0% 5 GKM Growth Fund Schedule of Investments January 31, 2012 (Unaudited) Common Stocks — 108.4% Shares Value Consumer Discretionary — 4.8% Hotels, Restaurants & Leisure — 2.4% Yum! Brands, Inc. $ Household Durables — 2.4% Tupperware Brands Corporation Consumer Staples — 4.8% Beverages — 2.4% Coca-Cola Company (The) Food & Staples Retailing — 1.1% Costco Wholesale Corporation Household Products — 1.3% Church & Dwight Company, Inc. Health Care — 19.8% Biotechnology — 1.0% Celgene Corporation* Health Care Equipment & Supplies — 11.8% Baxter International, Inc. Conceptus, Inc.* C.R. Bard, Inc. Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corporation Health Care Providers & Services — 3.4% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals — 3.6% Novartis AG - ADR Roche Holding AG - ADR Teva Pharmaceutical Industries Ltd. - ADR 6 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 108.4% (Continued) Shares Value Industrials — 9.6% Air Freight & Logistics — 1.3% FedEx Corporation $ Commercial Services & Supplies — 1.4% Stericycle, Inc.* Electrical Equipment — 1.3% Babcock & Wilcox Company (The)* Machinery — 4.2% Cummins, Inc. Pall Corporation Road & Rail — 1.4% Norfolk Southern Corporation Information Technology — 61.6% Communications Equipment — 2.2% QUALCOMM, Inc. Computers & Peripherals — 18.1% 3D Systems Corporation* Apple, Inc.* EMC Corporation* Stratasys, Inc.* Electronic Equipment, Instruments & Components — 4.8% Trimble Navigation Ltd.* Internet Software & Services — 7.4% eBay, Inc.* Google, Inc. - Class A* IT Services — 11.4% Accenture Ltd. - Class A Automatic Data Processing, Inc. International Business Machines Corporation Western Union Company (The) 7 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 108.4% (Continued) Shares Value Information Technology — 61.6% (Continued) Semiconductors & Semiconductor Equipment — 1.0% Texas Instruments, Inc. $ Software — 16.7% Adobe Systems, Inc.* Autodesk, Inc.* Intuit, Inc. Microsoft Corporation Nuance Communications, Inc.* Oracle Corporation SAP AG Symantec Corporation* Materials — 7.8% Chemicals — 7.8% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $24,358,938) $ Money Market Funds — 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $1,128) $ Total Investments at Value(b)— 108.4% (Cost $24,360,066) $ Liabilities in Excess of Other Assets — (8.4%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. Rate shown is the 7-day effective yield as of January 31, 2012. (b) All securities are pledged as collateral for the Fund’s bank line of credit (Note 5). See accompanying notes to financial statements. 8 GKM Growth Fund Statement of Assets and Liabilities January 31, 2012 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 5) Accrued investment advisory fees (Note 4) Accrued Trustees’ fees (Note 4) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ See accompanying notes to financial statements. 9 GKM Growth Fund Statement of Operations For the Six Months Ended January 31, 2012 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $1,382) $ EXPENSES Investment advisory fees (Note 4) Trustees’ fees (Note 4) Interest expense (Note 5) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 GKM Growth Fund Statements of Changes in Net Assets Six Months Ended January 31, 2012 (Unaudited) Year Ended July 31, 2011 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
